Name: Commission Regulation (EC) No 1653/2001 of 14 August 2001 correcting Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade;  EU finance;  Europe
 Date Published: nan

 Avis juridique important|32001R1653Commission Regulation (EC) No 1653/2001 of 14 August 2001 correcting Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part Official Journal L 220 , 15/08/2001 P. 0014 - 0014Commission Regulation (EC) No 1653/2001of 14 August 2001correcting Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2305/95(2), as last amended by Regulation (EC) No 1006/2001(3), lays down the detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part. Product group L1 was inserted in Annex I.A when the Regulation was amended by Commission Regulation (EC) No 2867/2000(4). That product group should therefore also be inserted in the first subparagraph of Article 1 of Regulation (EC) No 2305/95. This Regulation must be corrected in consequence.(2) The measures provided for in this Regulation are in accordance with the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The first subparagraph of Article 1 of Regulation (EC) No 2305/95 is reworded as follows: "All imports into the Community under the arrangements provided for in Article 14(2) and (3) of the Agreements on free trade between the Community, of the one part, and Latvia and Lithuania, of the other part, or under the arrangements provided for in Article 13(2) and (3) of the Agreement on free trade between the Community, and Estonia, of the other part, of products falling within groups L1, 18, 19, 20, 21 and 22 provided for in Annex I to this Regulation shall be subject to the presentation of an import licence."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 321, 19.12.2000, p. 8.(2) OJ L 233, 30.9.1995, p. 45.(3) OJ L 140, 24.5.2001, p. 13.(4) OJ L 333, 29.12.2000, p. 14.